Title: To Thomas Jefferson from Abraham R. Laurence, 8 October 1808
From: Laurence, Abraham R.
To: Jefferson, Thomas


                  
                     Sir, 
                     [New] York Octo 8th [1808]
                  
                  I have just received from an American gentleman in Cadiz a small quantity of Spanish seed Wheat of a very superiour kind, accompanied with a request that it may be distributed amongst such of our Agriculturists as interest themselves in improving the grain of our country—As your retirement from public life will soon enable you to pay your wonted attention to agricultural pursuits I have presumed a portion of this grain might not be unacceptable and have therefore kept in reserve for you a few Quarts which shall be forwarded to you by any conveyance you will be pleased to direct—The quantity intended for your use is considerably reduced in consequence of Numerous applications & from a wish t 
                      the distribution  in Order that  may be more —   If however you think the season has advanced too far or for other reasons deem the experiment not worth the trouble I hope the motive which urges me to this offer will plead my apology for the liberty I have taken—
                  With the highest respect and esteem I have the honor to be sir Your Obedt Servt.
                  
                     A R Laurence 
                     
                  
               